IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43252

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 752
                                                )
       Plaintiff-Respondent,                    )   Filed: December 7, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
THOMAS E. BUCK,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order relinquishing jurisdiction, affirmed; order denying I.C.R. 35 motion for
       reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Thomas E. Buck pled guilty to aggravated assault, I.C. §§ 18-901(b) and 18-905(a), and
possession of a controlled substance, I.C. §§ 37-2732(c)(1) and 37-2707(d). The district court
sentenced Buck to concurrent unified terms of five years, with minimum periods of confinement
of three years. The district court retained jurisdiction, and Buck was sent to participate in the
rider program. Prior to completion of his rider, the district court relinquished jurisdiction. Buck
filed an I.C.R 35 motion, which the district court denied. Buck appeals, claiming that the district




                                                1
court erred in relinquishing jurisdiction and in denying his I.C.R 35 motion for reduction of his
sentences.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Buck has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Buck’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Buck’s Rule 35
motion is affirmed.
       The orders of the district court relinquishing jurisdiction and denying Buck’s Rule 35
motion for reduction of his sentences are affirmed.




                                                   2